It is with special pleasure that the 
Government and the people of the Philippines extend to you, Sir, their warm 
felicitations on your assumption of the presidency of the General Assembly at 
this session. You were one of the most prominent and vigorous advocates 

of freedom and democracy in your country. We in the Philippines watched your 
struggle with interest and sympathy, and we joined the rest of the world in 
applauding the triumph of that struggle as the triumph of us all. That 
triumph led to your elevation to the high office you now hold in your country 
and, now, to your election as President of the General Assembly. Your 
election, therefore, is a source of special satisfaction for us. 
At the same time, we congratulate your predecessor. His Excellency 
Ambassador Samir S. Shihabi of the Kingdom of Saudi Arabia, for his excellent 
leadership in presiding over the Assembly at its forty-sixth session. 
My delegation also warmly welcomes Mr. Boutros Boutros-Ghali. He brings 
to his arduous and exalted mission decades of experience in and deep insight 
into the relations among nations and the nature and work of the United 
Nations. In less than a year in office, Mr. Boutros-Ghali has demonstrated 
not only an unflinching devotion to the work of our Organization but also a 
keen sense of the direction it must take in dealing with the great 
international issues of our time. 
Permit me at this point to express the heartfelt appreciation and 
gratitude of the Philippine Government and of the Filipino people for the 
generous assistance extended by the members of the world community and 
international organizations to the hundreds of thousands of victims of floods 
and mud flows from Mt. Pinatubo, whose fury has described by scientists as 
"the volcanic eruption of the century". Their dire prediction is that 
Mt. Pinatubo's mud flows, which have already buried towns and villages and 
turned the once green fields of Central Luzon into a grey and desolate 
landscape, will continue its destruction for several more years. As we embark 
on large-scale relief and rehabilitation efforts in the affected areas, my 

Government would like once more to appeal for assistance from the members of 
the international community and organizations even as we thank them for the 
help already extended since Mt. Pinatubo erupted in June 1991. 
We hold this session of the General Assembly at a moment in history that 
has seen the wave of democracy and national freedom sweep the world with 
astounding and unprecedented rapidity. This is manifested by, among others, 
the roster of new countries admitted to the United Nations this year nations 
newly emerged from the confining and oppressive darkness of totalitarian 
imperialism: Armenia, Azerbaijan, Bosnia and Herzegovina, Croatia, Georgia, 
Kazakhstan, Krygyzstan, the Republic of Moldova, Slovenia, Tajikistan and 
Turkmenistan. This list of new States, new Members of the United Nations, 
reads like a roll of honour in the annals of freedom in our era. We welcome 
them, as we also do San Marino, to these halls. 
We Filipinos take pride in having been early in the ranks of democracy's 
march in recent history. In 1986, through the exercise of people power, we 
restored the institutions of democracy in our country. This democratic 
restoration found both fulfilment and renewed strength in the national 
elections our people conducted five months ago and in the peaceful transfer of 
power that resulted from the supreme exercise of the democratic process. 
The very fact of that peaceful transfer of power through free elections 
has affirmed, for all to see, the political stability of our land and, no 
doubt, contributed to the climate of peace and stability in our region. 
In pursuance of national stability and peace, our new leadership, under 
President Fidel V. Ramos, has embarked on a policy and mission of 
reconciliation among our people, closing divisions, healing wounds and 
 
reaching out to all. Among the measures we have taken is the granting of 
amnesty to those disaffected groups which had taken the path of rebellion of 
whatever ideological or religious persuasion they might be, to whatever 
organizational or ethnic affiliation they might belong. 
Elected under the banner of people empowerment, our new leadership has 
chosen, through its policies, to ride the crest of the wave of economic 
liberalization that has inexorably rolled across the world and has, in so many 
nations, improved so many lives in so short a time. We have chosen this path 
for the same reason others have done because we believe that it is the best 
road to sustained economic growth and a better life for our people. 

Our new leadership, immediately upon assuming office, committed itself 
unequivocally to the liberalization of our trading regime and of the rules 
governing investments in our country. We have removed virtually all 
foreign-exchange controls, thus facilitating the international movement of 
currency. The privatization of key public industries proceeds apace. 
Consistent with the new primacy of commerce and economics in relations between 
nations, we have placed trade and economic relations at the top of our 
diplomatic priorities. 
Only a few weeks ago, in Jakarta, the capital city of our Indonesian 
neighbour, we joined the Non-Aligned Movement, in which the Philippines had 
been an observer for many years. Far from being rendered irrelevant by the 
end of the cold war, the Non-Aligned Movement, we found, was larger, stronger 
and even more relevant than ever before. Many of the old divisions in the 
Movement had closed, and a new cohesion had been found. Moreover, the 
Movement had turned more of its attention to problems of trade, finance, 
technology and all those other things that make up economic relations between 
nations. 
The end of the cold war may have greatly diminished the likelihood of 
worldwide conflict and global cataclysm, but it has given rise to new 
challenges that are just as threatening for the peoples of many nations and 
regions, even as many of the old issues remain unresolved. 
The weight of their external debt continues to crush the economies of 
many developing countries, including those countries, like the Philippines, 
which have made strenuous efforts to pay their debts religiously. Surely, 
with some imagination and creativity, and a modicum of good will and 

enlightened self-interest, the nations of the world can, together, arrive at 
some solution that would allow the debtor countries to develop and get out 
from under the crushing burden of their debt. At the very least, the debtor 
countries should be given access to their actual and potential markets without 
any artificial restrictions, to allow them to develop their economies and 
improve the lives of their peoples while they continue to service their debts 
from meagre resources. 
More and more of the world's nations have adhered ever more strongly to 
the proposition that economic liberalization is vital to the improvement of 
industrial productivity and the generation of economic growth. And yet, most 
ironically, protectionist barriers continue to rise and to hamper the flow of 
goods and services. The world's peoples call upon the international 
community, in particular upon the developed countries, to lay aside narrow 
self-interest and push forward the Uruguay Round of multilateral trade 
negotiations to a speedy and successful conclusion. 
The formation of trading blocs in some areas has aroused the apprehension 
of countries outside those blocs with respect to their potential for 
artificially diverting trade and investment, diversions damaging to the 
efficiency of the global economic system. We in the Association of South-East 
Asian Nations (ASEAN) have committed ourselves to the formation of an ASEAN 
free trade area that would facilitate trade among ourselves. But we are 
determined to keep ourselves open to world trade, on which our economies 
depend so much. 
 
Each country has an inalienable right to development. And the United 
Nations has a paramount role in seeing to it that it is realized. The ongoing 
restructuring and revitalization process in the economic and social fields 
should therefore be geared towards the effective discharge of this role by the 
United Nations system. 
The continuing scourge of poverty, the rapid increase in population, the 
uneven rate of economic growth among countries and the asymmetry in the 
economic and social structures of nations, together with the dazzling advances 
in transportation and communication, have given rise to a new phenomenon of 
our times: the massive migration of labour. As one of the largest sources of 
this migration, the Philippines is convinced that it is now time for the 
international community to deal with this phenomenon no longer in haphazard 
and isolated ways, but on a planned and strategic basis and on an 
international scale. 
In so doing, we would do well to heed the appeal of the Secretary-General 
to accord deeper understanding and respect to the rights and needs of the more 
vulnerable groups of society. A substantial part of the migration of labour 
is the thousands of young women from many developing countries who venture 
forth to more affluent countries in search of a better life for themselves and 
their families, only to fall victim to unspeakable abuse, in many cases to 
violence, sometimes ending in death, simply because they are women. Roaming 
the streets of the world are 145 million children homeless, hungry, 
neglected, in most cases victims of abuse and mistreatment by adults. 
Thousands of the disabled and the aging, particularly in the developing 
countries, are cast away, stripped of their dignity, from the mainstream of 
society. 

The untrammelled population growth in many regions, the profligate use of 
the Earth's resources and the pollution of the land, water and air have 
severely damaged the Earth's life-sustaining ecology in many places, 
threatening the livelihoods of farmers and fishermen and the health of 
everyone. It was therefore with a keen sense of hope and high expectations 
that the Philippines participated in the United Nations Conference on 
Environment and Development in Rio de Janeiro last June. At that Conference, 
the collective will of the international community was marshalled at the 
highest level of leadership on behalf of the sustainable development of our 
Earth and its resources. The Philippines applauds its considerable 
achievements and remains committed to its goals and ideals, as embodied in 
Agenda 21, the implementation of which requires adequate new and additional 
financial resources. 
To carry out on a national scale the objectives set forth in Agenda 21, 
my President has created the Philippine Council for Sustainable Development, 
which counts non-governmental organizations and, particularly, the youth among 
its members. I am also pleased to announce that, in observance of the 
International Year for the World's Indigenous People, the Philippines will 
host in April next year a Global Youth Earth Summit or Global YES in 
cooperation with the United Nations Environment Programme's Global Youth Forum 
and with the full endorsement and support of the United Nations Development 
Programme, the United Nations Educational, Scientific and Cultural 
Organization, and the International Labour Organisation. I appeal to the 
world to support this undertaking. 

The cold war's end has lifted a great pall of global threat from over the 
Earth and closed a fundamental division in the international community. It 
has thus opened new vistas of hope for peace and global security, directly 
leading to major advances in some of the world's hitherto intractable 
conflicts: Afghanistan, Cambodia, the Middle East, Central America, South 
Africa. Nevertheless, intra-regional and intra-national conflicts continue to 
ravage people's lives and homes. 
The end of super-Power confrontation and the dissolution of empires and 
blocs have freed nations and dismantled tyrannies. They have also unleashed 
age-old hostilities between antagonistic groups and released them to erupt in 
tragic violence. These conflicts, new and old, have taken various forms and 
dimensions. 
In the Middle East, movement in the peace process has given rise to new, 
albeit modest, hopes. However, hope must be tempered still, as the basic 
cause of conflict the denial of a homeland and sovereignty to the 
Palestinian people remains unresolved. 

In South Africa, the institutions of apartheid have been dismantled, a 
hopeful development that can be attributed in no small measure to the resolute 
and patient efforts of the United Nations and the international community. We 
are heartened that the stalled negotiations on the future of that country may 
finally get back on track with the expected resumption of the Convention for a 
Democratic South Africa. In Somalia, intertribal warfare conspires with the 
cruelties of nature to inflict upon the people of that unhappy land death by 
violence or starvation. The people of Bosnia and Herzegovina, specifically 
its Muslim population, are subjected to the barbarity of ethnic cleansing and 
the horrors of fratricidal war while the international community helplessly 
looks on. Similar forms, if not similar degrees, of ethnic violence have 
erupted in some places in the former Soviet Union. 
In our own region of South-East Asia, in Cambodia, a peace agreement 
painstakingly worked out by the United Nations, the Association of South-East 
Asian Nations (ASEAN), other interested Governments and the Cambodian 
factions themselves has provided for and led to the mounting of the largest 
peace-keeping operation of the United Nations and the assumption of one of its 
gravest responsibilities, the United Nations Transitional Authority for 
Cambodia, to which the Philippines has contributed a contingent of policemen 
and naval observers. However, one of the factions has, of late, chosen not to 
participate further in the peace process until its conditions, some of which 
go beyond the terms of the Paris peace Agreement, are met. It is now the 
responsibility of the international community to ensure that the fabric of 
imminent peace does not unravel and to place the peace process back on track. 
Conflicting claims in the South China Sea have given rise to acute 
concern among the countries involved and other States with interests in the 
 
area. Last July the Foreign Ministers of ASEAN issued in Manila the ASEAN 
Declaration on the South China Sea, calling on all claimants to settle their 
disputes peacefully, pledging to embark on cooperative endeavours in the area 
and inviting all parties concerned to subscribe to the Declaration. Dialogues 
have been taking place in the region involving officials and academicians from 
the claimant States and other interested parties. It is our hope that these 
dialogues will help to avert misunderstanding and conflict and eventually lead 
to the day when this vast, vital and strategic portion of the sea can be 
transformed from an area of incipient tension into a region of enduring peace 
and cooperation. All these fall squarely under the purposes and principles of 
the Treaty of Friendship and Cooperation in South-East Asia, which the 
signatories, including the Philippines, are requesting the General Assembly to 
endorse at this session. 
Thus, even as the world welcomes the cold war's end and the march of 
freedom and democracy across the earth, in the relations among nations old 
wounds fester, break out and recur and new ones are opened. And yet hopes run 
higher than they have ever done since the last great war. These hopes are 
focused especially on the new possibilities for the United Nations in its 
mission of preventing war, making peace, keeping the peace and building for 
peace. In this new era of opportunity it is both possible and imperative for 
the United Nations to discharge the role envisioned for it by the Charter as 
the primary keeper of peace and security in the world. 
It is therefore extremely fitting that in his first report on the work of 
the Organization our new Secretary-General dwells almost exclusively on this 
role of the United Nations and the opportunities opened for it by the historic 
changes of recent times. 

The Philippines welcomes the Secretary-General's report, "An Agenda for 
Peace Preventive diplomacy, peacemaking and peace-keeping," and is studying 
it with great attention. We commend it to the world for serious 
consideration, for it seeks to bring the United Nations back to its roots as 
an organization with an effective capacity to make peace and keep the peace. 
The report is filled with wise, timely and practical prescriptions, and I 
should like to single out a few. 
We support the Secretary-General's call for an enlarged and more 
effective role for the International Court of Justice. We join the 
Secretary-General in reaffirming the Manila Declaration on the Peaceful 
Settlement of International Disputes, as approved by the General Assembly. We 
endorse his recognition of the need to relieve the economic difficulties of 
States that are affected by sanctions imposed on another State under 
Article 41 of the Charter. 
We commend for especially close consideration the Secretary-General's 
bold proposals for giving life to Chapter Vll of the Charter, particularly 
Article 42, which authorizes the Security Council to take military action to 
maintain or restore international peace and security, and Article 43, which 
mandates Members of the United Nations to place armed forces and facilities on 
call for this purpose. 
Granting the United Nations increased power and greater authority for 
peace-keeping and enforcement action would gain stronger support from the 
international community if the Security Council could function with a greater 
degree of democracy than heretofore. Why, for example, should a region with 
approximately 15 per cent of the world's population and 23 per cent of the 
total membership of the United Nations have 40 per cent representation in the 
Security Council this year, with three having the power of veto? 
 
Clearly, that is a legitimate question. However, the composition of the 
Security Council is but one of the provisions in the Charter that could stand 
improvement. My delegation appreciates current efforts to restructure and 
revitalize the economic and social sectors of the United Nations and to reform 
both the General Assembly and the Secretariat. We note, however, that such 
efforts are often limited by a hesitation to review the United Nations Charter 
itself. 
Addressing the work of the Special Committee on the Charter and the 
Strengthening of the Role of the Organization during the twenty-ninth session 
of the General Assembly, the then Philippine Foreign Minister, 
General Carlos P. Romulo, said: 
"At no time in history has it been more clear that the many and 
closely interrelated global problems that beset us will not yield to 
piecemeal and national solutions. The paramount importance of the United 
Nations as the capstone of human society has been reaffirmed with great 
force by the momentous events even of this single year. The design of a 
new world economic order, the mobilizing of world agriculture, a global 
approach to population problems, the equitable redistribution of world 
economic resources, the achievement of disarmament and peace all 
require an ever more effective and more efficient world Organization. 
"For these reasons, it is more than ever appropriate that we are 
continuing our consideration of the improvement of the United Nations 
itself. The centrality of the United Nations is obvious and 
inescapable. The increasing value of the United Nations is undoubted. 
But its rate of adaptation to rapidly moving world affairs is doubted; 
its adequacy to perform the functions thrust upon it by its Members, and 
simply by the urgent course of world history, is doubted. 

"When we began this discussion in 1970, on the twenty-fifth 
anniversary of our world Organization, the effort seemed pertinent 
enough. But now, as we continue, the accelerating pace of change in the 
world has already caught up with us and threatens to pass us by. The 
mechanisms of the United Nations are increasingly creaky and primitive in 
light of the task of plenary management that the Organization is 
increasingly called upon to assume. While the prescience of the founders 
was remarkable, and they succeeded in designing a flexible and adaptable 
Organization with a Charter of enduring worth, at the same time it was 
wholly impossible for them to anticipate the speed with which events 
would carry us into the interdependent global age and the requirements 
that would be placed on our world body." 
 
General Romulo, who happened to be my father and one of the founders of 
the United Nations, made these remarks in 1974. He might as well be making 
them today. I do not wish to state the obvious, but I know that my father's 
message rings loud and clear in this Hall. Let us now proceed to rectify the 
omissions of the past. 
Towards this end, the Philippine delegation submits that the time has 
come for the United Nations to avail itself of the provisions of Article 109 
regarding the convening of a General Conference to review the Charter. My 
delegation will consult with like-minded Members in the coming year with a 
view to definitively addressing this proposal, specifically through a 
resolution calling for such a review conference, which, according to the 
Charter itself, should have been placed on the agenda of the General Assembly 
10 years after its adoption in 1945. 
We are only three years shy of the fiftieth anniversary of our 
Organization. Its celebration, we believe, would be further enhanced by the 
adoption and implementation of such a resolution. Through it, we hope to 
contribute to the noble work of making the United Nations a truly effective 
instrument, as the signatories envisioned it to be, for saving "succeeding 
generations from the scourge of war" and for promoting "social progress and 
better standards of life in larger freedom". The confluence of historic 
events in our time presents us with a unique opportunity to fulfil the mandate 
from our founders. Let us prove ourselves worthy of their trust. 
